Order filed July 11, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00463-CV
                                  ____________

                         JAWED MANJLAI, Appellant

                                        V.

                    NABILA HAMID MANJLAI, Appellee


                   On Appeal from the 312th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-44182


                                   ORDER

      The clerk’s record was filed July 2, 2013. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain           Jawed Manjlai’s     Motion for Judgment
Notwithstanding the Verdict, and in the Alternative, Motion for a New Trial filed
on or about March 14, 2013. (The record contains the response to the motion filed
April 26, 2013.)
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 31, 2013, containing Jawed Manjlai’s Motion for
Judgment Notwithstanding the Verdict, and in the Alternative, Motion for a New
Trial filed on or about March 14, 2013.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2